DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 2-3 and 5-7 with species election of TMC1 in the reply filed on July 18, 2022 is acknowledged.  The traversal is on the ground(s) that applicant does not agree with examiner’s use of the Smith et al. reference. This is not found persuasive because applicant did not articulate reasons as to why the pending claims as presented make a contribution over the Smith reference, which discloses the special technical feature shared by the three different groups, wherein the shared special technical feature is administering an inhibitor of a gene for hearing loss treatment. Further, it is noted that the Smith reference does indeed expressly discloses at least the method of claim 9 of the instant application, thereby breaking unity of invention. See Smith’s claim 2 for instance directed to treating a genetic hearing loss comprising identifying a mutation in COCH and administering a therapeutic miRNA that knocks down COCH function at a higher level than it knocks down a corresponding wild-type gene, wherein COCH is listed in Table 1 of the instant application. Hence, unity of invention is not present in the pending claims as presented. 
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-7, 9-10, 12, 14, 19, and 21-28 are pending in the instant application. Claims 4, 9-10, 12, 14, 19, and 21-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 1-3 and 5-7 are under examination on the merits in the instant case.

Drawings
Figures 5B and 9D are objected to because supposedly distinct lines are indistinguishable from each other as evidenced by the fact that multiple subjects have the same dotted lines.
Figure 13B is objected to because the two legends representing two different bars are indistinguishable from each other. 
Figures 5B, 6B, 8C-8D, 9A-9C, 10A-10F, 11A-11D, 13B, and 15A are objected to under 37 CFR 1.83(a) because they fail to show colors such as “purple”, “red”, “green”, “gray”, “orange” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
1. Table 2 appears at page 10, whereas Table 1 appears at page 13. Hence, the specification does not disclose Table 1 and Table 2 in order. Appropriate correction or explanation is required.
2. Page 71 discloses “EXAMPLE 3 References”. It is unclear why the references qualify as example. Appropriate correction or explanation is required.

Claim Objections
Claim 6 is objected to because of the following informalities: “a two” in line 2 should be “two”.  Appropriate correction is required.


	Claim Rejections - Improper Markush Grouping
Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination of process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP §706.03(y).
The Markush grouping of different gene species is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
The gene suppression agents suppressing the different genes as recited in claim 7 are not disclosed in the specification or known in the art to be functionally equivalent and have a common use. Further, the genes and the gene suppression agents targeting the genes do not share a substantial nucleotide sequence thus do not have a common use flowing from a substantially shared nucleotide sequence.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternatives within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 5-7 recite “administering an exogenous wild-type allele engineered to resist suppression by the gene suppression agent.” The claims fail to particularly point out and distinctly claim the identity of the “wild-type allele”. Further, the claims fail to particularly point out and distinctly claim how the wild-type allele should be “engineered” so as “to resist suppression by the gene suppression agent.”
Claim 7 is indefinite for being incomplete in itself.  It is noted that the Table 1 and Table 2 recited in claim 7 are merely populated exclusively by genes, and there is no reason, other than inconvenience, that genes cannot be recited in the claims. See MPEP 2173.05(s): “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating hearing loss comprising administering a “miRNA” that suppresses TMC1 causing the hearing loss.
The instant specification does not identify/disclose which miRNA (e.g., miR-1, let-7a, miR-34) has the required function of suppressing TMC1 causing the hearing loss. 
Now, note that miRNAs are naturally occurring short, non-coding RNAs that conventionally bind to the 3’ UTR of a target mRNA via an imperfect binding such that a 7-8-mer seed sequence of the miRNA forms a base-pair with a 7-8-mer complementary sequence within the 3’ UTR of the target mRNA, thereby repressing target expression/function. See for instance Bartel (Cell, 2009, 136:215-233) including Figures 1-4. Indeed, the instant specification expressly acknowledges that “miRNAs are endogenously expressed.” See page 28.
It is noted that the specification merely discloses that a “new miRNA designed to suppress both endogenous Tmc1 alleles is tested.” See page 5. That is, the specification does not identify which miRNA or which RNA sequence recognizes and binds to the mutant TMC1 that causes hearing loss. As such, the specification fails to adequately describe in sufficient detail the required structure-function correlation for the “miRNA” that suppresses both copies of mutant TMC1 causing hearing loss. 
The instant claims also require administering “an exogenous wild-type allele engineered to resist suppression by the gene suppression agent.” The instant specification does not identify/disclose how the exogenous wild-type allele should be “engineered” so as to “resist suppression by the gene suppression agent.” Furthermore, the specification does not even disclose or identify the exact nucleotide sequence of the required “exogenous wild-type allele engineered to resist suppression by” a miRNA suppressing both copies of TMC1. As such, the specification fails to adequately describe in sufficient detail the required structure-function correlation for the “exogenous wild-type allele engineered to resist” miRNA-mediated suppression of TMC1, wherein the miRNA suppresses both copies of mutant TMC1 causing hearing loss. 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stankovic et al. (US 2018/0369414 A1) in view of Farrar et al. (WO 2008/125846 A2, applicant’s citation).
Solely for compact prosecution purpose, the “miRNA” claimed in the instant case will be interpreted verbatim, irrespective of the art-recognized structure/function/mechanism of action of miRNAs in view of the 112(a) issues as noted above. 
Solely for compact prosecution purpose, step (b) will be interpreted as administering an exogenous wild-type allele of applicant’s elected species TMC1 in view of the issues under 112(b) and 112(a) as explained above.
Stankovic teaches, “Over 40 distinct mutations have been identified in TMC1 that cause deafness. These are subdivided into 35 recessive mutations and 5 dominant mutations. Most of the recessive mutations cause profound, congenital hearing loss (e.g., DFNB7/131)”, wherein a vector that is “used to deliver a non-mutant (e.g., wild type) TMC1 sequence” is useful for treating hearing loss caused by deficient TMC1 in both alleles by demonstrating that administration of a wild-type TCM1-encoding sequence “rescues outer hair cell function in TCM1-/- mice”. (emphasis added). See paragraphs 0085 and 0177; Figure 32. 
Stankovic does not teach further administering a TMC1 suppression agent that suppresses both copies of the recessive mutant TMC1 gene causing hearing loss. 
Farrar teaches a method of treating a genetic disease comprising administering a “suppression agent” such as “miRNA” and a “replacement nuclei acid”, wherein the suppression agent binds to “a mutant allele and inhibits expression of the mutant allele”, thereby providing “suppression of expression of a disease allele”, and the “replacement nucleic acid encodes a wild-type or non-disease causing allele and comprises at least one degenerate/wobble nucleotide that is altered so that the replacement nucleic acid is not suppressed, or is only partially suppressed, by the suppression of one or both alleles of a gene.” (emphasis added). See pages 12-13 and 20. See also claims 25-28 and 31 copied below, wherein underline has been added for emphasis.

    PNG
    media_image1.png
    57
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    53
    584
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    81
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    54
    597
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    599
    media_image5.png
    Greyscale

One of ordinary skill in the art would have been motivated before the effective filing date to modify Stankovic’s hearing loss treatment method by further administering a TMC1 suppression agent that suppresses both copies of the recessive mutant TMC1 allele. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success so as to more effectively treat hearing loss caused by recessive mutations in TMC1 by providing a combination of a mutant TMC1 allele suppression agent that inhibits the hearing loss-causing mutant TMC1 allele and “a non-mutant (e.g., wild type) TMC1 sequence” that functions as a normal copy of TMC1 replacement agent, because administration of two therapeutic agents instead of one agent would have been reasonably deemed to provide a greater therapeutic effect in treating hearing loss, and because administration of two agents, a “suppression agent” such as “miRNA” that provides “suppression of expression of a disease allele” and a “replacement nucleic acid” that “encodes a wild-type or non-disease causing allele” that is not suppressed by the suppression of “both alleles of a gene”, was an art-recognized, known methodology for treating a genetic disease caused by a mutant gene or disease-causing allele as evidenced by Farrar, who also taught that the two agents can be administered separately in two separate vectors or administered together in a single vector. 
Accordingly, claims 1-3 and 5-7 taken as a whole would have been prima facie obvious before the effective filing date.

Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635